IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PAUL FRANK SMALL, JR.,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4551

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed November 12, 2015.

An appeal from the Circuit Court for Santa Rosa County.
Hon. John L. Miller, Judge.

Nancy A. Daniels, Public Defender, and Richard M. Summa and Megan Long,
Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




RAY, J.

      In the single issue raised in this appeal, we must determine whether the trial

court abused its discretion by finding that out-of-court statements made by a six-

year-old girl, which describe incidents of sexual abuse by her father, were reliable

and therefore admissible as evidence against her father at trial. Appellant (the
father) claims that his daughter’s statements were the product of leading questions

or other suggestive techniques, rendering the statements unreliable, despite the trial

court’s express finding to the contrary. Because the trial court conducted the proper

evaluation to determine whether the child’s statements were reliable, and

competent, substantial evidence supports the trial court’s findings, we conclude

that the hearsay statements were properly admitted. Appellant’s convictions and

sentences are therefore affirmed.

                                            I.

      Appellant was charged with two counts of sexual battery on a victim under

twelve, one count of lewd or lascivious molestation of a victim under twelve, and

one count of lewd or lascivious exhibition in the presence of a victim under

sixteen. In addition to calling the child to testify at trial, the prosecution intended to

rely on statements the child made during a forensic interview with a member of the

county’s Child Protection Team (CPT).

      Prior to trial, the State filed a notice of intent to offer the child’s statements

as a hearsay exception pursuant to section 90.803(23), Florida Statutes (2012), and

the court held a hearing on their admissibility. During the hearing, the CPT

interviewer testified that her protocol is to “ask questions that are not leading and

try to do open-ended questions as much as possible.” She explained that the goal is

to allow the child to give a statement in his or her own words. Defense counsel

                                            2
claimed that during the interview, the child started to discuss an incident involving

a young boy, not Appellant, and that the interviewer interrupted the child and

redirected the discussion. Defense counsel argued that this occurrence made the

interview improper and unreliable. The prosecution responded that the child had

already disclosed a number of acts of sexual abuse involving Appellant before she

ever brought up the incident involving the young boy. The child had already told

the interviewer that her father had previously touched her without any clothes on,

and that after he touches her, she touches him. She claimed that he did it more than

once, “one time when [she] was six, two times when [she] was five, [and] three

times when [she] was four.” The prosecution argued that it appeared the child was

clearly talking about two separate things, acts that she attributed to Appellant and

distinct acts she attributed to the young boy.

      The portion of the interview that Appellant contends rendered the child’s

incriminating statements against him unreliable states:

      CHILD: Well, we laid in the bed and touched each other. My dad
      didn’t have any clothes on. He told me to take off my clothes, so I
      agreed; but [J.] was the one, who really is not in my family. And [J.]
      is the one that’s not my brother or in my family; but he’s a boy. He’s
      Jordan’s baby brother. He’s only ten.

      INTERVIEWER: Okay. And –

      CHILD: When I was four and he – he was eight when I was four. And
      he told me to take off my shirt, and my pants, and my shoes, socks.


                                          3
        And he said, “If you do that –” he’ll give me $10. But he tricked me.
        He didn’t do it. He wanted me to do it on purpose.

        INTERVIEWER: Okay.

        CHILD: There was another boy there that saw it. I didn’t want [J.] to
        do it, but [J.] liked me too much, he had to do that. Papa, his daddy,
        and his mommy spanked him and got him in trouble and grounded.

        INTERVIEWER: Okay. Okay. [A.S.], let’s start talking about the
        time with your dad when you were six years old.

        CHILD: Okay.

        INTERVIEWER: Let’s talk about that first. Okay? Was anybody else
        there? Okay.

After reviewing the interview recording and considering argument of counsel, the

trial court determined that this portion of the interview did not render the interview

unreliable.

        The trial court announced its detailed ruling from the bench, finding that the

statements and the interview recording in its entirety were admissible because the

“time, content and circumstances of the statements” provided “sufficient

safeguards of reliability, and it [met] the statutory criteria and the criteria in State

v. Townsend.” * In making this finding, the trial court considered the child’s mental

and physical age; the nature and duration of the abuse; the relationship of the child

to the offender; the reliability of the child’s assertion; the reliability of the victim;


*
    State v. Townsend, 635 So. 2d 949 (Fla. 1994).

                                           4
the spontaneity of the statements; whether the statements were in response to

questions asked from adults and the environment, context, and methodology used

by the interviewer; whether the statements were made at the first opportunity

following the alleged incident; whether the statements included a child-like

description of the act; whether there was evidence of any motive or lack thereof to

fabricate the allegations; the ability of the child to distinguish fantasy and reality;

the vagueness of the accusations; the possibility of any improper influence on the

child; and whether there were any inconsistencies in the accusations. The trial

court made case-specific findings by considering the language and gestures of the

child and relating them to factors suggested by statute and case law.

      At trial, the child, a Department of Children and Families caseworker, a

detective, the CPT interviewer, and Appellant testified. The recorded interview

between the child and the CPT interviewer was played for the jury. Appellant was

subsequently convicted of all of the charges. This appeal followed.

                                          II.

      The standard of review applied to a trial court’s finding that the hearsay

statements of a child victim are reliable and come from a trustworthy source,

making them admissible pursuant to section 90.803(23), is abuse of discretion.

Jones v. State, 728 So. 2d 788, 790 (Fla. 1st DCA 2011); see Perez v. State, 536

So. 2d 206, 210 (Fla. 1988).

                                          5
      For a child hearsay statement to be admissible at trial, the court must hold a

hearing outside the presence of the jury to determine if the statement meets two

reliability conditions: “(1) the source of the information through which the

statement was reported must indicate trustworthiness; and (2) the time, content,

and circumstances of the statement must reflect that the statement provides

sufficient safeguards of reliability.” State v. Townsend, 635 So. 2d 949, 954 (Fla.

1994). Suggested factors for courts to consider in making this determination may

be found in both statutory and case law. See § 90.803(23)(a)(1); Townsend, 635

So. 2d at 957-58. Child hearsay statements are admissible when the trial court

fulfills its responsibility to place on the record specific findings of fact that “the

time, content, and circumstances of the statement provide sufficient safeguards of

reliability.” § 90.803(23)(a)(1); see also Hopkins v. State, 632 So. 2d 1372, 1376-

77 (Fla. 1994) (noting that mere recitation of the statute in the absence of specific

findings of reliability “ignores the clear directive of the statute” and also implicates

defendants’ constitutional rights to confrontation); Barton v. State, 704 So. 2d 569,

575 (Fla. 1st DCA 1997) (determining that conclusory findings by a trial court are

not adequate).

      Here,      the   trial   judge   considered   factors   suggested    by   section

90.803(23)(a)(1) and State v. Townsend and announced his extensive findings on

the record. For each finding the court announced, it also provided a detailed

                                            6
explanation of its reasoning. For example, in relation to the child’s mental and

physical age, the court stated the following:

      First, the mental and physical age of the child. The child is six years
      of age. She appeared to me to be very bright. She stated she was in
      kindergarten. She had a very detailed memory, not only about the
      events that she described, but other things as well, such as what
      happens in kindergarten, what happens in school, names of her
      classmates that cause trouble in class, et cetera.

The court noted that the child’s descriptions of the acts with Appellant were child-

like, reciting specific language meeting this description. The court observed, based

on the specific descriptions the child provided, that a child would not even be able

to speak that way without experiencing what she described.

      Another factor the trial court considered was whether there were any

inconsistencies in the child’s accusations. The court found the child was consistent

throughout and addressed Appellant’s concern about the young boy as follows:

      My review of the video tape and of the statements proffered in
      paragraph two of the notice of intent, there were no inconsistencies
      that I can see. The child’s story was consistent throughout. She
      described another event with another person whose name, I think, was
      [J.], but I’m not sure I remember the exact name.

      And I think the state captured the essence of that when they argued
      that when they suggested that it was two different incidents, two
      different things, that doesn’t necessarily mean there’s an
      inconsistency. It just means that something else in addition to that
      might have happened.




                                          7
                                       III.

      We conclude that the trial court’s findings concerning the reliability of the

child hearsay statements are specific, properly placed on the record, and supported

by competent, substantial record evidence. We further find that the judge analyzed

the child’s statements according to the factors suggested by statute and case law

and appropriately assessed Appellant’s concern about the additional allegations

involving a separate offender. We commend the trial court for making a thorough

record, and we affirm Appellant’s convictions and sentences.

      AFFIRMED.

ROBERTS, CJ., and THOMAS, J., CONCUR.




                                        8